     Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 1 of 32 Page ID #:8085



 1     Marc M. Seltzer (SBN 54534)
 2     mseltzer@susmangodfrey.com
       SUSMAN GODFREY L.L.P.
 3     1900 Avenue of the Stars, Suite 1400
 4     Los Angeles, California 90067
       Telephone: (310) 789-3100
 5     Facsimile: (310) 789-3150
 6
       Ian B. Crosby (admitted pro hac vice)
 7
       icrosby@susmangodfrey.com
 8     Daniel Shih (admitted pro hac vice)
       dshih@susmangodfrey.com
 9
       Katherine M. Peaslee (SBN 310298)
10     kpeaslee@susmangodfrey.com
       SUSMAN GODFREY L.L.P.
11
       1201 Third Avenue, Suite 3800
12     Seattle, WA 98101
       Telephone: (206) 516-3880
13
       Facsimile: (206) 516-3883
14
       Attorneys for Defendants Zillow Group, Inc., and Zillow, Inc.
15

16                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
17

18      INTERNATIONAL BUSINESS                       Case No. 8:19-CV-01777-JLS-JDE
        MACHINES CORPORATION, a New
19
        York Corporation,
                                                ZILLOW’S REPLY IN SUPPORT
20
                                                OF ITS MOTION TO STRIKE
                         Plaintiff,
21                                              IBM’S INFRINGEMENT
             v.
                                                CONTENTIONS AND STAY
22
                                                PATENT LOCAL RULE
        ZILLOW GROUP, INC., a Washington
23                                              DEADLINES AND OTHER
        Corporation, ZILLOW, INC., a Washington
                                                DISCOVERY FROM ZILLOW
24      Corporation,
25                         Defendants.
                                                     NOTED FOR HEARING: May 1, 2020
26
                                                     at 10:30 A.M., before the Hon.
27                                                   Josephine L. Staton
28
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 2 of 32 Page ID #:8086



1                                                       TABLE OF CONTENTS
2
     I. IBM’S INFRINGEMENT THEORIES ......................................................................... 1
3
4           IBM fails to justify its failure to identify infringing instrumentalities as required
5           under the Patent Local Rules. ................................................................................................. 1
6
            IBM cannot avoid its obligations under Rule 3-1 by reframing Zillow’s motion as an
7
8           argument on the merits. ............................................................................................................ 4
9    II. IDENTIFICATION OF ACCUSED INSTRUMENTALITIES ................................... 5
10
     III.   UNCHARTED ELEMENTS OF ASSERTED CLAIMS .......................................... 7
11
12          The ’849 Patent ............................................................................................................................ 7
13          The ’346 Patent .......................................................................................................................... 10
14
            The ’443 Patent .......................................................................................................................... 12
15
16          The ’389 Patent .......................................................................................................................... 14
17          The ’904 Patent .......................................................................................................................... 16
18
            The ’789 Patent .......................................................................................................................... 17
19
20          The ’183 Patent .......................................................................................................................... 18
21 IV.      IBM’S ALTERNATIVE THEORIES ...................................................................... 21
22
            IBM improperly relies on representative charts. ............................................................... 21
23
24          IBM’s indirect and attributed infringement contentions are insufficient.................... 22
25
            IBM improperly asserts the doctrine of equivalents. ....................................................... 23
26
     V. DISCOVERY SHOULD BE STAYED ...................................................................... 24
27
28 VI.      AMENDMENT FOR GOOD CAUSE..................................................................... 25


                                                                            i
                                                                                                    Case No. 8:19-CV-01777-JLS-JDE
  Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 3 of 32 Page ID #:8087



1                                                 TABLE OF AUTHORITIES
2
                                                                                                                              Page(s)
3
      Cases
4
5     Am. GNC Corp. v. GoPro, Inc.,
        No. 18-CV-00968-BAS-BLM, 2018 WL 6074395 (S.D. Cal. Nov. 6, 2018) .............. 5
6
      Cap Co., Ltd. v. McAfee, Inc.,
7       No. 14-cv-05068, 2015 WL 4734951 (N.D. Cal. Aug. 10, 2015)............................... 23
8
      Comcast Cable Commc’ns, LLC v. OpenTV, Inc.,
9       No. 16-cv-06180, 2017 WL 2630088 (N.D. Cal. June 19, 2017) ................................. 4
10 Convolve, Inc. v. Compaq Computer Corp.,
11   812 F.3d 1313 (Fed. Cir. 2016) ............................................................................. 11, 19
12 Dynamic Digital Depth Research Pty. Ltd. v. LG Elecs., Inc.,
13   No. 15-cv-5578, 2016 WL 7444567 (C.D. Cal. Aug. 30, 2016) ................................... 4

14 Ericsson, Inc. v. D-Link Sys., Inc.,
      773 F.3d 1201 (Fed. Cir. 2014) ................................................................................... 14
15
16 Finjan, Inc. v. Blue Coat Sys. LLC,
      230 F. Supp. 3d 1097 (N.D. Cal. 2017) ................................................................... 4, 12
17
   Finjan, Inc. v. Check Point Software Techs., Inc.,
18
      No. 18-CV-02621-WHO, 2019 WL 7801443 (N.D. Cal. Aug. 12, 2019) ................ 6, 9
19
   Finjan, Inc. v. Proofpoint, Inc.,
20    No. 13-CV-05808-HSG, 2015 WL 1517920 (N.D. Cal. Apr. 2, 2015) .................. 2, 25
21
   Finjan, Inc. v. SonicWall, Inc.,
22    No. 17CV04467BLFVKD, 2019 WL 2077849 (N.D. Cal. May 10, 2019) .................. 9
23 Finjan, Inc. v. Sophos, Inc.,
24    No. 14-CV-01197-WHO, 2015 WL 5012679 (N.D. Cal. Aug. 24, 2015) ...... 12, 24, 25
25 Finjan, Inc. v. Zscaler, Inc.,
      No. 17-CV-06946-JST, 2019 WL 7589210 (N.D. Cal. Feb. 5, 2019) ........................ 10
26
27 France Telecom, S.A. v. Marvell Semiconductor, Inc.,
      No. 12-cv-04967, 2013 WL 1878912 (N.D. Cal. May 3, 2013)
28    ......................................................................................................................3, 16, 19, 23

                                                                      ii
                                                                                           Case No. 8:19-CV-01777-JLS-JDE
  Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 4 of 32 Page ID #:8088



1    FusionArc, Inc. v. Solidus Networks, Inc.,
2      No. 06-cv-06760, 2007 WL 1052900 (N.D. Cal. Apr. 5, 2007) ............................. 4, 26

3    Geovector Corp. v. Samsung Elecs. Co.,
       No. 16-CV-02463-WHO, 2017 WL 76950 (N.D. Cal. Jan. 9, 2017) .............5, 6, 9, 14
4
5    IBM Corp. v. Booking Holdings Inc.,
       No. 2018-1574, Slip Op. (Fed. Cir. May 22, 2019)..................................................... 10
6
     InterTrust Tech. Corp. v. Microsoft Corp.,
7
        2003 WL 23120174 (N.D. Cal. Dec. 1, 2003)............................................................... 2
8
     KlausTech, Inc. v. Google LLC,
9       No. 10CV05899JSWDMR, 2018 WL 5109383 (N.D. Cal. Sept. 14, 2018)............... 15
10
     Micro Motion, Inc. v. Kane Steel Co., Inc.,
11     894 F.2d 1318 (Fed. Cir. 1990) ..................................................................................... 1
12 Netflix, Inc. v. Rovi Corp.,
13    No. 11CV06591PJHDMR, 2015 WL 5752432 (N.D. Cal. Apr. 6, 2015) ................ 5, 6
14 Netlist, Inc. v. Smart Storage Sys. Inc.,
      No. 13-cv-05889, 2014 WL 1320325 (N.D. Cal. Apr. 1, 2014) ................................... 3
15
16 Network Caching Tech. LLC v. Novell Inc.,
      No. C-01-2079-VRW, 2002 WL 32126128 (N.D. Cal. Aug. 13, 2002) ....................... 3
17
18 Oracle Am., Inc. v. Google, Inc.,
      No. 10–3561 WHA, 2011 WL 4479305 (N.D. Cal. Sept. 26, 2011) ............................ 7
19
   Phonometrics, Inc. v. Econ. Inns of Am.,
20    349 F.3d 1356 (Fed. Cir. 2003) ..................................................................................... 5
21
   Ricoh Co. v. Quanta Computer Inc.,
22    550 F.3d 1325 (Fed. Cir. 2008) ................................................................................... 14
23 Shared Memory Graphics LLC v. Apple, Inc.,
24    812 F.Supp.2d 1022 (N.D. Cal. 2010) ............................................................... 3, 25, 26
25 SpeedTrack, Inc. v. Amazon.com, Inc.,
26    No. 4:09-cv-04479, 2018 WL 3328423 (N.D. Cal. July 6, 2018) ................................. 4

27 Sung v. Shinhan Diamond Am., Inc.,
      No. CV 14-00530 MWF (EX), 2015 WL 12681306 (C.D. Cal. June 9, 2015) ........ 1, 2
28


                                                               iii
                                                                                   Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 5 of 32 Page ID #:8089



1    Theranos, Inc. v. Fuisz Pharma LLC,
2       No. 11-CV-05236-YGR, 2012 WL 6000798 (N.D. Cal. Nov. 30, 2012) ................... 26

3    Whittlestone, Inc. v. Handi-Craft Co.,
       618 F.3d 970 (9th Cir. 2010) ......................................................................................... 4
4
5    Xiaohua Huang v. Nephos Inc.,
        No. C 18-06654 WHA, 2019 WL 5892988 (N.D. Cal. Nov. 12, 2019) ....................... 2
6
     Rules
7
8    N. D. Cal. P.L.R. 3-1 ..................................................................................................passim
9    Local Rule 3-6 ................................................................................................................... 26
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                     iv
                                                                                           Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 6 of 32 Page ID #:8090



1          IBM’s Response to Zillow’s Motion is as long on excuses for the failures of its
2    infringement contentions as it is short on credible explanations of how those contentions
3    comply with Patent Local Rule 3-1. The excuses, ranging from the lack of discovery to
4    which IBM is not yet entitled to the complaint that “Zillow knows” what IBM is talking
5    about, fail to justify omissions that IBM often concedes. IBM’s explanations repeatedly
6    misrepresent the contents of its contentions in ways that vary from subtle to egregious.
7          IBM’s attempt to blame Zillow for its own inability to articulate its claims of
8    infringement without the aid of discovery is particularly troubling. The hook for that
9    complaint was a motion to compel that has now been denied. But Judge Early’s criticism
10 of IBM’s “Ready–Fire–Aim approach” to discovery in his ruling shines a harsh light on
11 the present exercise. ECF No. 91 at 5. The sheer volume of pages IBM has provided says
12 nothing about the sufficiency of their content. But it has placed an enormous burden on
13 Zillow and now the Court in sorting them out. IBM’s repeated complaint that Zillow is
14 prematurely raising “merits arguments” invites the Court to throw up its hands rather than
15 determine whether there is quality within all that quantity before permitting IBM to bull
16 forward with the vast scope of litigation it envisions. In this light, IBM’s accusation that
17 Zillow has taken a “kitchen-sink approach” to its motion smacks of projection. The volume
18 of Zillow’s complaints about IBM’s contentions reflect the lack of rigor that IBM invested
19 in their preparation, nothing more. The Court should strike them and stay discovery from
20 Zillow until IBM has tendered sufficient contentions after first seeking leave of the Court
21 in a separate motion that shows good cause for IBM to amend.
22 I.      IBM’S INFRINGEMENT THEORIES
23                IBM fails to justify its failure to identify infringing instrumentalities as
24                required under the Patent Local Rules.
25         Despite IBM’s urging, “[p]laintiffs simply cannot use discovery to establish their
26 infringement theory.” Sung v. Shinhan Diamond Am., Inc., No. CV 14-00530 MWF (EX),
27 2015 WL 12681306, at *5 (C.D. Cal. June 9, 2015) (citing Micro Motion, Inc. v. Kane
28 Steel Co., Inc., 894 F.2d 1318, 1327 (Fed. Cir. 1990)). Allowing a plaintiff to proceed


                                                  1
                                                                Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 7 of 32 Page ID #:8091



1    without strict adherence to the claim-by-claim identification requirement of the Patent
2    Local Rules would “pass their burden to Defendants by requiring [the] matter to proceed
3    with Defendants’ responsive theories.” Id. As courts applying the Northern District of
4    California’s Patent Local Rules have stated, “[t]his is simply impermissible under Patent
5    Local Rule 3-1.” Id.; see InterTrust Tech. Corp. v. Microsoft Corp., 2003 WL 23120174,
6    at *3 (N.D. Cal. Dec. 1, 2003) (“The purpose of Patent Local Rule 3–1, [ ] is in fact to be
7    nit picky, to require a plaintiff to crystalize its theory of the case and patent claims.”). It is
8    not a “catch-22” to require IBM to satisfy PLR 3-1 based on publicly available information.
9    Resp. at 5. It is the fundamental premise of the rule.
10          IBM misconstrues case law about “reasonable notice” under PLR 3-1 in claiming
11 that Zillow seeks “evidence” rather than identification of alleged infringement. Demanding
12 that IBM show—explicitly and factually—“where … each limitation of each asserted claim
13 is found” within each accused Zillow product is not a demand that IBM prove its case, but
14 precisely the “notice” that PLR 3-1 requires. N.D. Cal. P.L.R. 3-1(c); see Xiaohua Huang
15 v. Nephos Inc., No. C 18-06654 WHA, 2019 WL 5892988, at *3 (N.D. Cal. Nov. 12, 2019)
16 (emphasizing language of PLR 3-1(c) and stating, “[t]o repeat, that means that plaintiff
17 must specifically tie the asserted claim language to some feature within the accused
18 product”). IBM’s claim that in using the rule’s own word Zillow has asked it to “identify
19 geographically ‘where’ an infringing functionality occurs” is bizarre. Resp. at 5.
20          The case law IBM selectively quotes does not support its suggestion that the force
21 of PLR 3-1 is lessened because IBM has not yet reviewed Zillow’s non-public source code.
22 See Resp. at 3. “[T]he flexibility provided in cases involving software patents does not
23 mean that a party may delay providing any comprehensible theory of infringement until
24 that source code is provided.” Finjan, Inc. v. Proofpoint, Inc., No. 13-CV-05808-HSG,
25 2015 WL 1517920, at *9 (N.D. Cal. Apr. 2, 2015). In those cases too, PLR 3-1 “requires
26 that a plaintiff compare an accused product to its patents on a claim by claim, element by
27 element basis for at least one of each defendant’s products.” Id. (quoting Network Caching
28 Tech. LLC v. Novell Inc., No. C-01-2079-VRW, 2002 WL 32126128, at *5 (N.D. Cal. Aug.


                                                     2
                                                                    Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 8 of 32 Page ID #:8092



1    13, 2002)). Accordingly, in Network Caching, the court found a plaintiff’s infringement
2    contentions “plainly insufficient” despite its recognition that the plaintiff need not identify
3    the infringing routines in defendant’s source code. 2002 WL 32126128 at *6–7.
4          None of IBM’s cited cases support its attempt to carve out a software-case exception
5    to Rule 3-1’s explicit requirements. In particular, the statement in France Telecom, S.A. v.
6    Marvell Semiconductor, Inc., No. 12-cv-04967, 2013 WL 1878912, at *4 (N.D. Cal. May
7    3, 2013), that a plaintiff must chart infringement with “as much specificity as possible with
8    the information currently available to it” does not excuse IBM from identifying
9    “specifically where and how each limitation of each asserted claim is found” within a
10 Zillow product. The issue in that case was whether the plaintiff could satisfy this
11 requirement by charting its claims against the wireless standards that the defendant’s
12 product implemented. Id. The contentions were sufficient precisely because they
13 “reveal[ed] ‘element by element’ France Telecom’s theory of Marvell’s infringement.”
14 2013 WL 1878912, at *4. Far from suggesting that IBM can defer charting some claim
15 elements until it gets discovery, France Telecom reinforces that PLR 3-1 requires a plaintiff
16 to either provide a sufficient disclosure with available information, or not assert a claim.
17         Netlist, Inc. v. Smart Storage Sys. Inc., No. 13-cv-05889, 2014 WL 1320325 (N.D.
18 Cal. Apr. 1, 2014), also does not support ignoring the plain text of PLR 3-1. Netlist cited
19 Shared Memory’s holding that a patent plaintiff “must map specific elements of
20 Defendants’ alleged infringing products onto the Plaintiff’s claim construction” and found
21 that this standard had been satisfied where, absent a publicly available product to examine,
22 the plaintiff stated how it believed discovery would show certain claims mapped onto the
23 accused product. Id. at *2–3 (quoting Shared Memory Graphics LLC v. Apple, Inc., 812
24 F.Supp.2d 1022, 1025 (N.D. Cal. 2010)). The Netlist court did not relieve a plaintiff of its
25 obligation to fully explain its theory of infringement in accordance with the Patent Local
26 Rules, even where—as in that case—the accused product was not publicly available.
27         The rest of IBM’s cases just stand for the proposition that a patent plaintiff need not
28


                                                   3
                                                                  Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 9 of 32 Page ID #:8093



1    prove actual infringement in its infringement contentions. 1 But that is not Zillow’s position.
2    None of IBM’s cases obviate its duty to identify “where and how each limitation of each
3    asserted claim is found within each Accused Instrumentality” for each claim and element
4    sufficiently for Zillow to understand IBM’s theories of infringement.
5                 IBM cannot avoid its obligations under PLR 3-1 by reframing Zillow’s
6                 motion as an argument on the merits.
7          IBM is dead wrong in accusing Zillow of prematurely arguing the merits in seeking
8    to strike contentions that contradict final rulings against IBM in past cases. Resp. at 6–7.
9    The purpose of a motion to strike is “to avoid the expenditure of time and money that must
10 arise from litigating spurious issues by dispensing with those issues prior to
11 trial.” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (quotation
12 omitted). Courts do indeed grant motions to strike contentions to bar a party from asserting
13 infringement where issue preclusion applies. See, e.g., Finjan, Inc. v. Blue Coat Sys. LLC,
14 230 F. Supp. 3d 1097, 1102-04 (N.D. Cal. 2017).2
15         In particular, IBM is barred by issue preclusion from asserting theories that
16 contradict prior constructions of overlapping claims in a suit to which it was a party—
17 indeed, the Federal Circuit has upheld an award of sanctions against a party for pursuing
18 an infringement theory based on a construction that it was collaterally estopped from
19   1
       See Comcast Cable Commc’ns, LLC v. OpenTV, Inc., No. 16-cv-06180, 2017 WL
20   2630088, at *2 (N.D. Cal. June 19, 2017) (“PLR 3-1 as a whole makes clear that it requires
     specific allegations but not evidence of infringement at the disclosure stage” (emphases in
21   original)); Dynamic Digital Depth Research Pty. Ltd. v. LG Elecs., Inc., No. 15-cv-5578,
     2016 WL 7444567, at *2 (C.D. Cal. Aug. 30, 2016) (Rule 3–1 does not “require a plaintiff
22   to prove its infringement case”); FusionArc, Inc. v. Solidus Networks, Inc., No. 06-cv-
23   06760, 2007 WL 1052900, at *2 (N.D. Cal. Apr. 5, 2007) (declining to strike contentions
     because plaintiff had “‘link[ed]’ its contentions regarding Solidus’s accused systems to the
24   claims of the patent” as required and the Patent Local Rules are not “a mechanism for
     resolving the merits of the parties’ dispute” (emphasis in original)); SpeedTrack, Inc. v.
25   Amazon.com, Inc., No. 4:09-cv-04479, 2018 WL 3328423, at *4 (N.D. Cal. July 6, 2018)
     (declining to allow defendant to use “nonpublic source code” to argue that the plaintiff’s
26   infringement contentions were factually incorrect).
     2
27     The magistrate judge’s statement in SpeedTrack that deciding whether a prior claim
     construction bound the parties would be “premature” not only contradicts district court
28   authority, but is also dicta, since it also found that such a determination would be “outside
     of the purview of the discovery referral.” 2018 WL 3328423, at *4.
                                                   4
                                                                  Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 10 of 32 Page ID #:8094



1    pursuing. Phonometrics, Inc. v. Econ. Inns of Am., 349 F.3d 1356, 1364 (Fed. Cir. 2003).
2    And even were this not the case, the prior construction of terms of the same patent asserted
3    by IBM will at the very least provide important background to the Court’s construction
4    here. See, e.g., Am. GNC Corp. v. GoPro, Inc., No. 18-CV-00968-BAS-BLM, 2018 WL
5    6074395, at *24 (S.D. Cal. Nov. 6, 2018) (stating “[u]niformity in claim construction is an
6    important consideration in patent litigation,” and courts appropriately consider “claim
7    constructions orders issued by [another district court] on the overlapping patent-in-suits for
8    their persuasive value, consistent with the goal of uniformity in claim construction”
9    (collecting cases)). Given this, “reasonable notice” of IBM’s theory of infringement
10 requires either that IBM’s contentions account for such prior constructions of overlapping
11 patents in cases to which it was a party or, alternatively, that IBM’s disclosure be sufficient
12 for Zillow to understand the different claim scope it now advocates as necessary to enable
13 Zillow to locate relevant prior art and identify claims for construction. See, e.g., Geovector
14 Corp. v. Samsung Elecs. Co., No. 16-CV-02463-WHO, 2017 WL 76950, at *3 (N.D. Cal.
15 Jan. 9, 2017) (“Patent Local Rule 3-1 is intended to require the plaintiff ‘to crystallize its
16 theories of the case early in the litigation and to adhere to those theories once disclosed.’”
17 (citation omitted)); see also N.D. Cal. P.L.R. 3-3(a) (requiring defendant to produce alleged
18 anticipatory prior art in response to Rule 3-1 infringement contentions). IBM cannot avoid
19 its disclosure obligations by failing to take a clear position.
20 II.     IDENTIFICATION OF ACCUSED INSTRUMENTALITIES
21         Patent Local Rule 3-1(b) requires a plaintiff to “state with specificity the accused
22 instrumentalities.” Netflix, Inc. v. Rovi Corp., No. 11CV06591PJHDMR, 2015 WL
23 5752432, at *3 (N.D. Cal. Apr. 6, 2015). IBM claims to have satisfied this requirement by
24 purportedly “identify[ing] accused products by name,” Resp. at 7 (emphasis by IBM); but
25 the “products” IBM claims to identify are not discrete Zillow products. Rather, several—
26 “Zillow’s Premier Agent service,” “Zillow’s www.zillowgroupmedia.com website and
27 associated service,” “the Zillow Offers service,” and “Zillow’s Promoted Communities,”
28 represent groupings of products and services. IBM’s own definitions illustrate the point:


                                                   5
                                                                 Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 11 of 32 Page ID #:8095



1    Its definition of “Zillow’s Premier Agent” services, for instance, includes unspecified
2    “subdomains,” unenumerated “mobile applications for accessing” the Premier Agent
3    services, and any “relevant webpages” through which these services can be accessed—
4    whatever “relevant” might mean. Ex. Z at 3. 3
5             IBM’s claim that Zillow must know what these terms mean because it uses them
6    itself, Resp. at 8, ignores that Zillow’s usage does not denote an “apparatus, product,
7    device, process, method, act, or other instrumentality” of the type that PLR 3-1(b) requires
8    IBM to specifically name. See Finjan, Inc. v. Check Point Software Techs., Inc., No. 18-
9    CV-02621-WHO, 2019 WL 7801443, at *5 (N.D. Cal. Aug. 12, 2019) (striking contentions
10 that identified an accused instrumentality by “a marketing term and not a product itself”).
11 Moreover, what IBM supposes Zillow “knows” has no bearing on the sufficiency of its
12 contentions. See Geovector Corp., 2017 WL 76950, at *7 (“GeoVector cannot rely on what
13 it believes Samsung understands to support the sufficiency of its infringement contentions:
14 the infringement contentions must meet the Local Rules’ objective requirements.”).
15            Similarly, IBM’s definition of “Zillow’s Website” to encompasses unspecified
16 “subdomains,” “back-end services” and “related webpages,” including a laundry list of
17 pages that provide disparate functions and services, Ex. Z at 1, lumps all of Zillow’s
18 consumer-facing services and the infrastructure that supports them into a “product name”
19 of IBM’s own invention. The name does not put Zillow on notice of what IBM is accusing.
20 See Netflix, 2015 WL 5752432, at *4 (finding plaintiff’s “all-encompassing” identification
21 of an accused instrumentality as “Netflix Hardware/Software” improper where the
22 definition “capture[d] the entire Netflix service, from head to toe”). Listing unspecified
23 “related” webpages along with all subdomains and elements of Zillow’s back-end
24 broadens, rather than narrows, IBM’s catch-all term. See Resp. at 8. Rule 3-1(b) does “not
25 tolerate broad categorical identifications.” Oracle Am., Inc. v. Google, Inc., No. 10–3561
26 WHA, 2011 WL 4479305, at *2 (N.D. Cal. Sept. 26, 2011).
27            Finally, IBM excuses its attempt to categorically sweep “prior versions” of Zillow’s
28
     3
         All Exhibits are attached to the Declaration of Katherine M. Peaslee (ECF No. 80-2).
                                                    6
                                                                  Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 12 of 32 Page ID #:8096



1    products and services into the accused instrumentalities without identifying them by
2    claiming they do not have numbered versions. Resp. at 9. But that is not accurate. The
3    Zillow Real Estate & Rentals mobile application for Apple, for instance, is released by
4    numbered version, as is the comparable application for Android. See App Store Preview,
5    Zillow Real Estate & Rentals, available at https://apps.apple.com/us/app/zillow-real-
6    estate-rentals/id310738695 (identifying current application as “Version 13.2.4” and
7    providing “Version History”); Google Play, Zillow: Find Houses for Sale & Apartments
8    for Rent, available at https://play.google.com/store/apps/details?id=com.zillow.android.
9    zillowmap&hl=en_US (listing “Current Version” as “11.4.414.10266”).
10 III.    UNCHARTED ELEMENTS OF ASSERTED CLAIMS
11                The ’849 Patent
12         IBM does not deny that its contentions repeat the claim language in asserting that
13 “Zillow structures the applications as data.” Resp. at 9. Its non-limiting list of data types
14 that applications may be structured as does not identify what action it accuses of
15 corresponding to the step of structuring. IBM cannot contend that rendering applications
16 into any data format structures them “so that they may be presented through the network,
17 at a first portion of one or more screens of display.” See Ex. A at 28. Nor do IBM’s
18 examples “explain” how Zillow structures its applications in this way. The “portion in
19 blue” encompassing the entire browser window displaying a Zillow property search results
20 page denotes the “first portion of one or more screens of display,” id. at 28–29, not any
21 aspect of the page structure that causes it to be displayed there. And IBM’s contentions do
22 not disclose what the highlighting of the “<div>” tags signify in the HTML excerpt that
23 follows. Id. at 29.
24         IBM’s brief also stops short of actually stating that Zillow performs the structuring
25 step by placing <div> tags in HTML pages. Resp. at 9. Its failure to do so attempts to hedge
26 against being pinned down on this element in the event its equivalent is present in the prior
27 art, and to secure a license to fish through the entire stack of software that generates the
28 search results page for alternative theories of structuring that the prior art may not teach. It


                                                   7
                                                                 Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 13 of 32 Page ID #:8097



1    is precisely to foreclose such gamesmanship that PLR 3-1 entitles Zillow to a plain
2    disclosure of IBM’s theory for this and every element of its asserted claims.
3          IBM’s contentions do not refer to “‘HTML, JavaScript, JSON files, CSS files, [and]
4    images’ objects” [sic], or assert that such files show how “Zillow meets the element of
5    ‘configuring the advertising as objects ….’” Resp. at 9 (alteration by IBM). As with the
6    preceding element, IBM’s contentions refer to these as non-limiting examples of data types
7    in which Zillow “structures advertising … such that Zillow can, and does, send the data
8    through the World Wide Web to the user’s reception system to be presented at a second
9    portion of one or more screens of display.” Ex. A at 32. Its disclosure of how “Zillow
10 configures the advertising as objects” explicitly identifies HTTP responses that contain
11 such data, not the data itself, as the advertising objects that Zillow configures: “The
12 advertising, below in red, is configured as objects, such as HTTP Responses containing
13 data, that includes advertising data, below in blue.” Id. at 36. The color coding then
14 associates the advertising with the HTML that the HTTP responses contain, and the
15 advertising data with the property information and image links contained in the HTML.
16         Once again, neither IBM’s contentions nor its brief outright assert that Zillow
17 performs the “configuring” step by encapsulating HTML code containing property data in
18 HTTP responses. But if that is IBM’s theory, Zillow is entitled to know and rely on it,
19 particularly in view of the point, which IBM does not address, that the “advertising objects”
20 that it accuses Zillow of “selectively storing” in the next claim element are not HTTP
21 responses, but property images that its theory of this element accuses of being “advertising
22 data.” See Mot. at 8. IBM cannot satisfy the requirement to “provide reasonable notice to
23 [Zillow] why [it] believes it has a reasonable chance of proving infringement” by
24 describing accused instrumentalities “in multiple inconsistent ways ….” Check Point, 2019
25 WL 7801443, at *3–5 (internal quotation omitted); see also Finjan, Inc. v. SonicWall, Inc.,
26 No. 17CV04467BLFVKD, 2019 WL 2077849, at *3 (N.D. Cal. May 10, 2019) (finding
27 contentions did not provide “reasonable notice of what [was] actually accused” in part
28 because of “the confusion that arises from defining [a component] as both part of and


                                                  8
                                                                Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 14 of 32 Page ID #:8098



1    separate from another accused instrumentality.”).
2          IBM also fails to grapple with the contradiction of its position that Zillow “presents
3    advertising” by “generating data necessary to present the advertising,” i.e., before sending
4    it over the internet, with its position that the same advertising is “obtained from a network
5    … including a multiplicity of user reception systems” when users receive it over the
6    internet after Zillow sends it. Resp. at 10 (citing Ex. A at 15). But claim 1 requires
7    presenting advertising that has already been obtained from that network. IBM’s first
8    alternative theory that the presenting is performed by third-party cache servers down the
9    line suffers from the same temporal disconnect. Its second alternative theory does not
10 equate the display of advertising by users’ computers with “presenting” with the clarity
11 that the heavily altered quotation in IBM’s brief suggests. See id.
12         IBM does not address the failure of two of its three “selectively storing” theories—
13 “content-delivery network” and “undisplayed objects”—to address all of the requirements
14 of this limitation, including that storing be “at the reception system.” Resp. at 10–11. Nor
15 does it answer Zillow’s charge that it has failed to explain how any of the cache-control
16 values it has identified would cause a browser to cache an object as it claims. It cites
17 Zillow’s recognition that IBM is accusing setting the cache-control values of “selectively
18 storing” as conceding that Zillow understands why. Id. at 11. But the argument that Zillow’s
19 “motion to strike should be denied” because it “understands” IBM’s silent theory “bears
20 no weight.” Check Point, 2019 WL 7801443, at *8; see Geovector, 2017 WL 76950, at *7.
21         If IBM contends that cache directives that on their face only limit how long a browser
22 can cache something actually cause the browser to store an object in the first place, it should
23 explain that. On the other hand, if it is truly IBM’s theory that Zillow is responsible for
24 causing a browser to store an object by not issuing a directive that would stop it from
25 caching, IBM should own that theory by stating it clearly. Regardless, IBM has not
26 explained why it should be allowed to advance any theory of infringement at all for
27 infringement of the ’849 patent based on users’ browsers caching content received from a
28 website when this exact issue was determined against it in IBM Corp. v. Booking Holdings


                                                  9
                                                                 Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 15 of 32 Page ID #:8099



1    Inc., No. 2018-1574, Slip Op. at 6 (Fed. Cir. May 22, 2019).
2          It is IBM’s explanations of “Zillow’s remaining complaints,” not the “complaints”
3    themselves, that are cursory. Resp. at 11. IBM’s explanation of how the amount of
4    advertising data stored according to claim 8 is “predetermined,” id., does not address the
5    requirement of storing “at the [] reception systems” that Zillow’s Motion identified as
6    lacking for the same reasons as for the same requirement of claim 1, or that such storing
7    be part of the step of “structuring advertising so that it may be selectively supplied and
8    retrieved at the reception systems … in accordance with” characterizations of users. Mot.
9    at 9. IBM’s explanation of why the supplying of advertising is selective likewise fails to
10 address how targeting ads to users is related to the structuring of the advertising itself.
11 IBM’s identification of disparate functions to satisfy elements that the claim requires to be
12 combined in a single step is the kind of “choose your own adventure” approach that is
13 “insufficiently specific” to put a defendant on notice of a definite theory. Finjan, Inc. v.
14 Zscaler, Inc., No. 17-CV-06946-JST, 2019 WL 7589210, at *2 (N.D. Cal. Feb. 5, 2019).
15               The ’346 Patent
16         IBM’s disclosures do not “contend[] that the claimed ‘distributed data processing
17 system’ comprises ‘Facebook’s servers or Google’s servers ….’” Resp. at 11. This broken
18 quote misrepresents IBM’s actual assertion: “Zillow manages user authentication within a
19 distributed data processing system wherein a first system, such as Facebook’s servers or
20 Google’s servers, and a second system, such as Zillow’s servers, operate within a federated
21 computer system.” Ex. D at 1. Beyond parroting the claim language, this assertion only
22 states that either “Facebook’s servers or Google’s servers” can perform the function of the
23 “first system” of the claim. It does not say that the “distributed data processing system”
24 includes either set of servers, or disclose if Facebook’s servers and Google’s servers are
25 part of the same distributed data processing system. The same is true of the recited
26 “federated computing environment.” Id. at 8. Zillow’s complaint is not that IBM has failed
27 to “list all of the individual computers that make up the system of environment.” Resp. at
28 12. It is that IBM is hiding behind wiggle words to avoid being pinned down whether any


                                                10
                                                               Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 16 of 32 Page ID #:8100



1    particular computers are part of any recited environment in the face of yet another Federal
2    Circuit opinion that makes this distinction crucial. See Mot. at 11.
3           Zillow’s criticism of IBM’s “identifier” theory is not that it has named so many,
4    Resp. at 12, but that, like the “advertising objects” of the ’849 patent, it has failed to identify
5    any of them as corresponding to “the received identifier” for which “an identifier” is the
6    antecedent basis. The “communication logs and webpage screenshots” that IBM cites as
7    disclosing “how” Zillow “creates a user account based on the identification received from
8    Facebook [and Google],” id., refer to a message stating “new Zillow account created with
9    external auth,” but do not equate that “auth” with “accessToken,” “id,” or “email” that IBM
10 previously identified with that element. Ex. D at 39–43.4
11          IBM asserts that its contentions “explain[] ‘how’ Zillow performs the ‘triggering’
12 step by showing that Zillow generates interfaces with selectable options (e.g., buttons) and
13 responds to selection of those options using JavaScript.” Resp. at 12 (emphasis added). But
14 “showing that” Zillow performs these actions is not the same as identifying these actions
15 as the “triggering a single-sign-on operation of the claims.” IBM does not address the
16 failure of its contentions to make that claim. See Mot. at 10–11. IBM’s identification of
17 JavaScript code does not resolve its ambiguity about what action by Zillow corresponds to
18 the “triggering” step of the claims. Rather, IBM’s cited excerpts are lengthy, contain
19 multiple functions, and are completely unexplained. Ex. D at 9-10, 13-14. See Finjan, Inc.
20 v. Sophos, Inc., No. 14-CV-01197-WHO, 2015 WL 5012679, at *2 (N.D. Cal. Aug. 24,
21 2015) (stating that contentions referencing unexplained screenshots and/or web content are
22 generally insufficient and collecting cases).
23          Like IBM’s narrative and screenshots, along with its carefully worded brief, these
24 excerpts fail to take a position on whether IBM construes “triggering a single-sign-on
25
     4
26   Since IBM raises the issue, it is hornbook claim construction law that a reference to “an”
   element (with an indefinite article) that provides antecedent bases for a subsequent
27
   reference to “the” element (with a definite article) is singular. See Convolve, Inc. v. Compaq
28 Computer Corp., 812 F.3d 1313, 1321 (Fed. Cir. 2016). So IBM’s “pick a theory” approach
   to this claim element fails for that reason as well.
                                                     11
                                                                     Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 17 of 32 Page ID #:8101



1    operation on behalf of the user” to include a sign-on operation that the user explicitly
2    requests, or one that requires an action by a user who has already been authenticated by
3    Facebook or Google to provide credential in order access resources at Zillow. IBM does
4    not counter Zillow’s showing that the latter theory is precluded by the Federal Circuit’s
5    decision that a single-sign-on operation does not require such an action. See Mot. at 11.
6    And, as shown above, it is simply wrong that issue preclusion is a premature merits issue
7    that this Court is required to ignore now. See Blue Coat, 230 F. Supp. 3d at 1102–04.
8                 The ’443 Patent
9          IBM’s contentions do not say: “Zillow searches for similar homes, premier lenders,
10 and/or premier agents” by “convert[ing] th[e] listing data to ‘adTargets’” to find
11 “associated advertisements.” Opp. 13 (quoting Ex. F at 12). Here is the complete passage
12 from which IBM strings together these broken pieces:
13
14
15
16
17 Ex. F at 12. Stating that Zillow converts listing data to AdTargets in order to search for
18 associated advertisements does not assert that converting the listing data is the act of
19 searching. To the contrary, it implies that the conversion to AdTargets precedes the search.
20 The “specific examples of the user interface” and “computer data” similarly refer to
21 “attributes of a search result item used to search for associated advertisements.” But this
22 too fails to identify what action by Zillow IBM accuses of being the search that uses these
23 attributes, or when it occurs. IBM also misrepresents its contentions when it states: “Based
24 on that search, Zillow then ‘identifies associated advertisements ….’” Resp. at 13 (quoting
25 Ex. F at 17). IBM’s contentions never assert that the act of identifying is performed based
26 on a search.
27         Nor does the assertion that “‘Zillow matches a search result item to a list of comps’”
28 explain IBM’s theory of “matching” for claim 15. See Resp. at 13 (quoting Ex. F at 97)


                                                 12
                                                                Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 18 of 32 Page ID #:8102



1    (emphasis added). This “explanation” is deficient not just because it parrots the claim
2    language instead of identifying a specific action by Zillow, but also because the list of
3    “comps” that IBM implies (without actually stating) are the “associated advertisements” in
4    the example that follows does not pertain to the property search results that IBM implies
5    (without actually stating) correspond to the “search result items.” That list, IBM’s
6    contentions later claim, is returned in response to “searching and retrieving” step that
7    occurs when the user clicks on the search results to visit the corresponding property page.
8    See Ex. F at 113–14. IBM’s contentions never show a comp that is “matched” with a
9    property search result and thus fail to even imply a theory for this element.
10         Once again, IBM’s contentions do not state that Zillow performs the “searching and
11 retrieving” step “‘when the user submits a query,’ which occurs when the graphical user
12 interface is selected by the user.” Resp. at 14 (quoting Ex. F at 113). The quoted passage
13 states: “when the user submits the query, a request is sent to the GetSearchPageState.html
14 endpoint on the Zillow server including information about the user’s query.” Ex. F at 113.
15 This does not say what the query is or when it occurs. The only action previously identified
16 as a “query” in the chart for this claim refers to the user’s initial search, not the selection
17 of a search result that IBM associates with the graphical user interface element. Id. at 89.
18 Moreover, stating when a step is performed does not explain what corresponds to that step.
19 And IBM’s contentions do not state that Zillow’s servers “search” anything in response to
20 the request in any event. See id. at 113.
21         IBM’s assertion “that the ‘graphical user interface’ comprises the list of search
22 results,” Resp. at 14, does not address the requirement of providing “a corresponding
23 graphical user interface for each” search result item. Zillow’s supposed understanding that
24 its overall map search interface constitutes a GUI does not translate to knowledge of IBM’s
25 theory of why the parts of that GUI are each GUIs themselves (and is yet another irrelevant
26 imputation of knowledge in any event. See Geovector Corp., 2017 WL 76950, at *7).
27         IBM does not dispute that it has failed to identify any action by Zillow as the
28 “displaying” step beyond supplying software that executes on a user’s browser. Resp. at


                                                  13
                                                                 Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 19 of 32 Page ID #:8103



1    14; see Mot. at 13. It does dispute that its characterization of that software as “wholly
2    controlling what data is returned to the user’s computer, which wholly determines” the
3    performance of the step is “boilerplate,” despite having repeated this same formulation
4    throughout its contentions with little alteration beyond substituting claim language. But
5    regardless, IBM does not explain how this characterization, which applies to all software
6    programs—it is why they are called “programs”—distinguishes the Federal Circuit’s
7    repeated decisions that merely supplying software that performs a step when it is executed
8    does not attribute performance of the step to the supplier of the software. See Ericsson, Inc.
9    v. D-Link Sys., Inc., 773 F.3d 1201, 1221–22 (Fed. Cir. 2014); Ricoh Co. v. Quanta
10 Computer Inc., 550 F.3d 1325, 1335 (Fed. Cir. 2008). IBM’s failure to cite a case
11 supporting this theory of attribution reflects that it is made up out of whole cloth.
12                The ’389 Patent
13         IBM does not dispute that its contentions lack any explicit identification of “layered
14 data.” It contends that the identification of “properties as ‘layered data’” is implied
15 (“[t]hus”) from the statement that “[t]he ‘for sale’ properties layer includes properties” with
16 various labels. Resp. at 15 (quoting Ex. H at 2). But “[i]mplicit disclosures” do not satisfy
17 the “explicit” disclosure requirement of the local patent rules. KlausTech, Inc. v. Google
18 LLC, No. 10CV05899JSWDMR, 2018 WL 5109383, at *4 (N.D. Cal. Sept. 14, 2018). Its
19 confidence that Zillow is “surely aware” that it uses the terms “listings” and “properties”
20 synonymously is equally insignificant for now familiar reasons. Regardless, “properties”
21 are not “data,” nor is all data about properties “listing data,” and IBM does not dispute the
22 failure of its contentions to identify what data about properties is “layered.”
23         IBM’s “three different examples of how Zillow meets the element of ‘identifying a
24 plurality of … attributes,’” Resp. at 15, are not an embarrassment of riches, but another
25 “choose your own adventure” story. Each employs the word “identify” in a different sense,
26 and none can be followed to a conclusion through all the instances in which the identified
27 attributes resurface in the claim.
28         IBM’s contentions do not distinguish the step of “selecting” objects from the step of


                                                  14
                                                                 Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 20 of 32 Page ID #:8104



1    “matching” them to a layer by the act of setting the object’s status in the JSON that is sent
2    to users. IBM’s contention for the selecting step states: “In response to a received search
3    query Zillow selects the objects, such as listings and listing data, and sends the selection of
4    objects to the user’s browser via a JSON.” Ex. H at 10. This contention recites the act of
5    sending selected objects to a user’s browser in a JSON within the step of “selecting one or
6    more objects to be displayed in a plurality of layers.” Id. This is inconsistent with IBM’s
7    claim that Zillow performs the subsequent step of “matching each of the objects to one of
8    the layers” by setting values in the JSON that has already been sent to the user as part of
9    another step. IBM’s claim that “Zillow first ‘selects’ the relevant objects and then
10 ‘matches’ those objects by setting their status type” does not match the sequence of
11 operations that its contentions describe. Resp. at 15.
12         IBM mischaracterizes Zillow’s argument that its contentions do not give limiting
13 effect to the clause “wherein the layer order determines a display emphasis” as a premature
14 argument about “claim differentiation.” Id. at 16. This is a category mistake. Claim
15 differentiation concerns the presumption that different claims of a patent have different
16 scope. See 5A Chisum on Patents [6] (2018) (“The doctrine embodies the common-sense
17 notion that ordinarily language of one claim should not be so interpreted as to make another
18 claim, such as a claim dependent on the first claim, identical in scope.”). Zillow’s point
19 invokes the fundamental principle of patent law that every limitation of a claim must be
20 present in an accused product to establish infringement. IBM’s citation of “different
21 evidence” for the elements of “determining a layer order” and “wherein the layer order
22 determines a display emphasis” does not address this requirement because the evidence of
23 the latter just shows the natural effect of the former. Resp. at 16. If it is in fact IBM’s theory
24 that the “wherein” clause does not impose a further limitation on the step to which it is
25 attached, IBM should take that position clearly by identifying the overlap of the layers as
26 the claimed display emphasis rather than leaving Zillow to guess.
27         IBM’s claim that Zillow displays objects on a user’s device merely by “sending
28 down” software fails for the same reason as all of its claims of attributed performance on


                                                   15
                                                                   Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 21 of 32 Page ID #:8105



1    that basis. And its explanation that each layer has its own unique display attribute that
2    distinguishes each from the other does not answer the question of what attribute
3    distinguishes the objects of the “first layer” from “the other plurality of layers” collectively.
4          The sole example of a system component of claims 8 or 12 that IBM claims to have
5    identified in its contentions are the screen and processor of a user’s computer in connection
6    with a single element of claim 8. Resp. at 16 (citing Ex. H at 183–84). As shown above, its
7    claim to have done the best it could with the information available does not excuse its
8    failure to identify the remaining system elements at all under France Telecom.
9                 The ’904 Patent
10         Instead of responding to Zillow’s argument that IBM has failed to map claimed
11 functionality “to any part of a Zillow product,” Mot. at 16–17, IBM makes the entirely
12 inapposite assertion that it is “not obligated to identify geographic coordinates for the
13 accused instrumentalities,” Resp. at 17. Nowhere in its Motion does Zillow demand
14 “geographic coordinates.” Rather, it repeatedly points out IBM’s failure to map asserted
15 claims to a specific location on a Zillow product—which the express text of PLR 3-1
16 requires IBM to do. N.D. Cal. P.L.R. 3-1(c) (requiring identification of “specifically where
17 each limitation of each asserted claim is found within each Accused Instrumentality”).
18         IBM similarly does not address Zillow’s argument that IBM has failed to provide
19 any meaningful content to the terms “a promotion list” or “promotion instance.” Mot. at
20 16. On the contrary, IBM’s Response proves Zillow’s point, stating that IBM has identified
21 “promotion instances” as “listing data” stored in Zillow databases—in other words, the
22 same broad universe of “[u]ser generated content” Zillow points to in its Motion as failing
23 to put Zillow on notice of IBM’s infringement theory. Mot. at 16. IBM again seeks to avoid
24 providing any specific theory of infringement by framing whether its theory adheres to the
25 PTAB’s construction that was the basis for the patent’s allowance as an irrelevant or
26 premature claim construction issue. But whether IBM’s theory of infringement
27 encompasses a different construction is something that its contentions ought to disclose so
28 that Zillow may locate corresponding prior art and join the issue. Otherwise, IBM must


                                                    16
                                                                   Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 22 of 32 Page ID #:8106



1    provide contentions that map “promotion list” and “promotion instance” to a Zillow
2    according to the prior construction.
3                 The ’789 Patent
4          IBM’s contentions do not “show an ‘area of the map display, in which only some of
5    the elements are selected.’” Resp. at 17 (quoting Ex. O at 22–24). The omitted portion of
6    this quote refers to “showing the same area of the map display” at successive times with
7    different elements selected. See Ex. O at 22–24 (emphasis added). But none of these
8    screenshots depicts “a map display … wherein the map display comprises elements within
9    a viewing area … wherein the elements comprise selected and unselected elements.” The
10 elements of the map display at each time only comprise one kind of element, namely
11 selected elements. At no time does the map display comprise elements that are no longer
12 selected. Those elements are simply omitted from the map display. The same is true of the
13 “list display comprising the elements of the map display,” i.e., both the “selected and
14 unselected elements.”
15         IBM does not dispute that none of the accused “map displays” or “lists” show
16 unselected elements. Instead, it chides Zillow for “assum[ing] that the claims require that
17 ‘unselected’ elements appear.” Resp. at 17 (internal quotation omitted). If it is indeed
18 IBM’s theory that a display can comprise elements that are not displayed, then what IBM
19 contends those elements correspond to in Zillow’s system is a mystery.
20         IBM’s contentions also do not “explain [that] at the time Zillow receives a user input
21 drawing, ‘the viewing area comprises elements that are visible … outside the selection
22 area.’” Resp. at 18 (quoting Ex. O at 37) (alteration by IBM). The red highlighting of the
23 text IBM omits from this contention illustrates the egregiousness of this misrepresentation:
24
25
26
27
28


                                                 17
                                                                Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 23 of 32 Page ID #:8107



1    Ex. O at 37. The screenshot that follows also
2    does not show “the time Zillow receives a
3    user input drawing ….” Resp. at 18. That is
4    depicted in another screenshot (Fig. 1),
5    which clearly shows that no elements are
6    visible inside the viewing area while the user
7    draws the shape.
8          IBM’s charts do not state that
9    “send[ing] down a JSON to the users’
10 browser with listings in a map display and a
11 list display which are concurrently updated”        Figure 1: Ex. O, at 35

12 is     itself   the   performance      of    the
13 “synchronizing step” by Zillow. Resp. at 17–18 (quoting Ex. O at 44). Indeed, elsewhere
14 its contentions indicate that the “synchronizing” occurs when the browser display is
15 refreshed, not when Zillow sends the JSON. See Ex. O at 47 (citing video of browser
16 refresh as “showing Zillow synchronizing the map display and the list display ….”).
17         IBM again claims to have identified the system components recited in the asserted
18 system claims “with ‘as much specificity as possible with the information currently
19 available to it.’” Resp. at 18 (quoting France Telecom). But it does not dispute that this
20 amount of “specificity” is none at all.
21                 The ’183 Patent
22         Zillow does not just “contend[] that ‘a computer processor’ means ‘a single
23 computer processor’” in the ’183 patent. Resp. at 18 (emphasis added). As a matter of
24 Federal Circuit law, where a claim “recites ‘a processor’ in the preamble before recitation
25 of ‘comprising,’ and the claim body uses the definite article ‘the’ to refer to the
26 ‘processor,’” the “reference to ‘the processor,’ referring back to the ‘a processor’ recited
27 in preamble” means “the same processor.” Convolve, Inc. v. Compaq Computer Corp., 812
28 F.3d 1313, 1321 (Fed. Cir. 2016). That “IBM disagrees” with the Federal Circuit about this


                                                  18
                                                                         Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 24 of 32 Page ID #:8108



1    is not a reason to allow it harass Zillow with discovery based on a theory that is objectively
2    futile. And even if Convolve did not foreclose IBM’s “multiple processor” theory, that
3    theory is not disclosed in IBM’s contentions, which fail to identify any computer
4    processors at all.
5          IBM does not dispute that none of the evidence it cites about incorporating
6    information into Zillow’s Zestimate “in real time” or “immediately” refers to image data.
7    Resp. at 18–19. This evidence therefore fails to explain what action IBM is referring to
8    with the repeated claim language when it states that “Zillow retrieves image data for
9    incorporation into the Zestimate calculations automatically, as soon as new home images
10 are retrieved and stored in Zillow’s living database.” Ex. T at 9. It also fails to explicitly
11 disclose whether IBM’s theory “of retrieving in real time … image data associated with a
12 plurality of locations” is satisfied by retrieving the data as soon as it is available, even if,
13 as in the case of real-estate listing photos, the association between the data and the location
14 is not a present one at the time of retrieval. If so, IBM’s theory of how “condition score
15 values” calculated from that data “indicate real time condition values associated with said
16 plurality of locations” is another mystery.
17         IBM’s contentions do not state that “that the ‘image data’ is the ‘unstructured’ form
18 of the images, which have been ‘filtered and analyzed for relevant elements’ that Zillow
19 stores after receiving the images.” Resp. at 19 (quoting Ex. T at 9). The unaltered source
20 for this assertion shows that this assertion misrepresents IBM’s contentions on many levels:
21
22
23
     Ex. T at 9. First, this passage does not say that image data is the unstructured form of the
24
     images. It says that image data is “data from images that is used the generate unstructured
25
     data ….” It does not state that it is the image data (or the images—it’s unclear) is what has
26
     been filtered or analyzed for relevant elements. It is the unstructured data that the image
27
     data is used to generate that is filtered and analyzed. And finally, this passage does not
28
     identify image data that “Zillow stores.” It discusses how image data is used in the

                                                  19
                                                                 Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 25 of 32 Page ID #:8109



1    specification of the asserted patent. None of this identifies what image data is, even as a
2    general matter, much less within the context of Zillow’s systems.
3          IBM’s contentions also do not identify “unstructured data corresponding to various
4    ‘home attributes’ present in the original images” as a “specific example” of “image data.”
5    Resp. at 19 (quoting Ex. T at 17). The source of this quotation reads:
6
7
8
9    Ex. T at 17. IBM’s chart does not refer to “unstructured data” or identify what corresponds

10 to the “image data” in which the cited “home attributes” are supposed to be present. And
11 the evidence that this passage introduces refers to training a convolutional neural network
12 (“CNN”) to “see” features in the photos themselves, not in any “unstructured data”
13 corresponding to those attributes derived from those photos:
14
15
16
17
18 Id. at 18 (excerpting IBM-ZILLOW10000294). Since the one thing IBM’s contentions are
19 clear about is that “original images” are not “image data,” its theory about how Zillow uses
20 “image data” to infringe this patent remains unexplained.
21         In the absence of any identification of what image data is or how it is used in the
22 context of Zillow’s accused systems, IBM’s untethered assertion that “new image data may
23 be compared against the store of image data by feeding said image data into the CNN” does
24 not frame a dispute about whether the “comparing” step is present. Resp. at 19. Rather, it
25 invites the question of what neural network IBM is talking about, since the evidence it
26 chose to use to explain its infringement theories only refers using a neural network to
27 process something that IBM contends is not image data.
28         Finally, IBM’s contentions do not identify the “algorithm” in the “computer program


                                                 20
                                                                Case No. 8:19-CV-01777-JLS-JDE
Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 26 of 32 Page ID #:8110



1    product” of claim 20 as “‘code, such as HTML, JavaScript, CoffeeScript, Ruby, and Java’
2    that Zillow sends to the user.” Resp. at 19 (quoting Ex. T at 79). Once again, to the tape:
3
4
5
     Ex. T at 79. This does not assert that the algorithm is the (generic server) “code,” but that
6
     the code “comprises” the algorithm, which IBM helpfully identifies as the one that
7
     infringes the claims. IBM does not dispute its failure to identify any other software or
8
     system elements of this patents, and its gripe that Zillow is “hiding behind its confidential
9
     source code and backend servers” merits little sympathy in comparison to Zillow’s
10
     frustration at being accused of infringing and put to the effort of moving to strike claims
11
     that IBM now concedes it lacked any basis to assert.
12
     IV.   IBM’S ALTERNATIVE THEORIES
13
                  IBM improperly relies on representative charts.
14
           IBM’s defense of its representative claim charts rests first and foremost on its
15
     assertion that it has provided “multiple examples of infringement based on a single product:
16
     Zillow’s Website.” Resp. at 20. But this fails to save its insufficient charts because, as
17
     explained above, “Zillow’s Website” is not actually defined by IBM as any single
18
     discernable product. See supra, Pt. II. Thus, while IBM argues that it “identifies how the
19
     website meets the claim language then provides specific examples,” the illustrations it
20
     points to simply prove Zillow’s points: IBM cites to its chart for the ’443 patent, in which
21
     it purports to show that “associated advertisements are made with access to an information
22
     repository” and identifies an “information repository, such as, for example, Zillow’s living
23
     database,” which IBM then indicates with a screenshot of Zillow’s “Living Database of
24
     110M Homes.” Ex. F at 6. Yet IBM also contends that the “associated advertisements”
25
     targeted in a search are not just homes, but also “premier agents and/or premier lenders.”
26
     Id. at 2. IBM’s representative chart does not indicate how agent or lender advertisements
27
     “are made with access to an information repository,” it just asserts that they are. The
28


                                                  21
                                                                 Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 27 of 32 Page ID #:8111



1    insufficiency is a consequence of IBM’s artificial definition of “Zillow’s Website” as a
2    single product or service, when IBM’s own contentions reveal that it is not.
3          IBM’s only other example in defense of its use of representative charts fares no
4    better: It points to its “[i]dentification in Exhibit B . . . of Zillow’s ‘Properties application,
5    which includes interactive services, such as search for rental properties,’” and subsequent
6    examples of “the interactive services in four mobile applications,” namely “Zillow iOS,”
7    “Zillow Rentals iOS,” “Zillow Android,” and “Zillow Rentals Android.” Resp. at 21. But
8    IBM’s own contentions then allege that “Zillow’s Mobile Applications includes additional
9    applications, including at least:” “Properties,” “Home Loans,” and “Agent Finder,” and
10 further state that “Zillow treats each of these applications as separate product lines, and
11 treats them as distinct applications,” then note distinguishing features of the “Properties”
12 application. Ex. B at 55. IBM does not address how its representative chart sufficiently
13 applies to these “additional applications” that are part of “separate product lines.”
14         With respect to its vague assertion of infringement by past iterations of Zillow’s
15 website, IBM argues that it cannot provide more specificity because website versions are
16 not numbered. Resp. at 21. First, this ignores that Zillow’s mobile applications are released
17 by public version number, see supra. Second, an absence of numbered versions for
18 Zillow’s website does not excuse IBM from specifying how that website’s evolving
19 functionality has infringed in the past. IBM concedes that Zillow’s website is continually
20 changing, Resp. at 21; yet its infringement contentions make the blanket assertion that
21 Zillow’s website has performed the asserted method “in the same or similar manner since
22 at least September 2013,” providing in support of this statement only screenshots from
23 2017 and 2018. Ex. F at 6–7. This does not put Zillow on reasonable notice of why or how
24 IBM believes Zillow’s website infringed in a “similar manner” as of September 2013.
25                IBM’s indirect and attributed infringement contentions are insufficient.
26         IBM tries to distinguish its conclusory allegations of indirect infringement from the
27 contention that “others run” accused software that was found insufficient in Cap Co., Ltd.
28 v. McAfee, Inc., No. 14-cv-05068, 2015 WL 4734951 (N.D. Cal. Aug. 10, 2015), but does


                                                    22
                                                                    Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 28 of 32 Page ID #:8112



1    not explain how the steps it presents are meaningfully different from the assertion that
2    “others run” an asserted software product; rather, IBM simply reiterates its prior
3    description of the functionality that is effectively “run.” In short, IBM “merely restates its
4    general theory of direct infringement” and notes that there is an end user. France Telecom,
5    2013 WL 1878912, at *5. This is insufficient to identify indirect infringement. See id.
6          With respect to the nine claim charts identified by Zillow for the ‘389, ‘789, and
7    ‘183 Patents, Zillow’s Motion explains that these charts do not identify the charted
8    products as themselves “Accused Instrumentalities,” and IBM’s Response does not
9    disagree: On the contrary, IBM doubles down on its characterization of “Zillow Group
10 Media,” “Zillow Offers,” and “Promoted Communities” as not themselves infringing, but
11 rather as purportedly “encourage[ing] users to infringe by using other accused products.”
12 Resp. at 22 (emphasis added). IBM’s emphasis on the supposed specificity of its charts
13 misses the point: The charts for those patents do not show that the identified products
14 themselves infringe, whether directly or indirectly. Those products therefore cannot
15 themselves constitute “Accused Instrumentalities.”
16         As for IBM’s repeated assertions that performance of infringing acts is “attributable”
17 to Zillow, IBM points to a single example of what it claims to be “element-by-element
18 allegations of attributed infringement.” Resp. at 23. But IBM’s selective quoting from that
19 example provides a false impression of clarity. Read in its entirety, the relevant passage is
20 a jumble of what IBM contends are “multiple theories” and is replete with conclusory
21 assertions and the non-specific phrases “and/or,” “such as” and “because, for example.”
22 Ex. H at 77–78. A similar morass of allegations is copied in multiple of IBM’s charts. See,
23 e.g., Ex. A at 21–22; Ex. C at 17. Regardless, these allegations all boil down to the claim
24 that Zillow performs steps on users’ computers when they execute its software. As shown
25 above for the “displaying” element of the ’443 patent, this theory has no basis in law.
26                IBM improperly asserts the doctrine of equivalents.
27         IBM’s Response does not overcome its improper assertion of the doctrine of
28 equivalents as a catch-all theory for it to fall back on should its literal infringement theories


                                                   23
                                                                  Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 29 of 32 Page ID #:8113



1    fail. See Mot. at 22-23; see also Finjan v. Sophos, 2015 WL 5012679, at *4 (holding a
2    plaintiff must state its theory under the doctrine of equivalents with specificity or “drop the
3    contention altogether” (citation omitted)). IBM highlights one “161-word explanation,” but
4    does not squarely address Zillow’s argument that that explanation merely reformulates the
5    literal infringement allegations. Resp. at 24. Indeed, IBM underscores this very point,
6    noting that its doctrine of equivalents contention “also references four pages of literal
7    infringement allegations.” Id.
8          IBM further cites to a handful of instances in which it purports to have explained the
9    basis for its infringement theory under the doctrine of equivalents for a given element. Id.
10 (citing Ex. A at 30, 36; Ex. D at 22, 80). Zillow disagrees that these allegations sufficiently
11 apprise Zillow of IBM’s equivalence theory, see Mot. at 22–23; but even were they found
12 adequate, this does not justify IBM’s blanket contention that “to the extent that any claim
13 element is found not to be literally met with respect to the Accused Products, IBM contends
14 that the element is met under the doctrine of equivalents” because “there are no substantial
15 differences for each claim element,” and “the Accused Products perform substantially the
16 same function, in substantially the same way, to achieve substantially the same result” for
17 each and every asserted claim. Ex. Z at 7 (emphasis added); see, e.g., Finjan, Inc. v. Sophos,
18 2015 WL 5012679, at *3 (striking blanket assertion of equivalence from plaintiff’s Rule 3-
19 1 cover pleading); Finjan, Inc. v. Proofpoint, Inc., 2015 WL 1517920, at *10 (same). As
20 the Proofpoint court explained, a party may not simply assert the doctrine of equivalents
21 as a fallback position for all claims. 2015 WL 1517920, at *10. Rather, “[i]f a plaintiff does
22 not have a factual basis to assert the doctrine of equivalents in its infringement contentions
23 at that time, it should not do so.” Id. IBM’s broad assertion of the doctrine of equivalents
24 as a catch-all for “any claim element” not found to be literally infringed should be struck.
25 V.      DISCOVERY SHOULD BE STAYED
26         IBM’s Response does not even acknowledge, let alone address, any of the multiple
27 cases cited in Zillow’s Motion holding that a patent plaintiff subject to the Northern District
28 of California’s Patent Local Rules is not entitled to discovery from a defendant until it has


                                                   24
                                                                  Case No. 8:19-CV-01777-JLS-JDE
 Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 30 of 32 Page ID #:8114



1    served sufficient infringement contentions, and that courts thus “routinely stay discovery
2    until the plaintiff has met its Rule 3–1(c) obligations.” See Mot. at 24–25 (quoting Shared
3    Memory, 2011 WL 3878388, at *7 and citing additional cases (emphasis by the court)).
4    Rather, IBM’s only argument against a stay of discovery is that Zillow has not yet answered
5    IBM’s interrogatories and IBM had a pending motion to compel its responses. Resp. at 24–
6    25. IBM’s motion to compel has now been denied. ECF. No. 91.
7          Courts applying the Patent Local Rules have made clear that a plaintiff has no
8    entitlement to infringement-related discovery from a patent defendant prior to identifying
9    Accused Instrumentalities; rather, it is the identification of those Accused Instrumentalities
10 in accordance with PLR 3-1 that defines the scope of appropriate discovery. See Shared
11 Memory, 2011 WL 3878388, at *7; see also FusionArc, 2007 WL 1052900, at *3 (“Rule
12 3–4 requires only production of documents sufficient to show the operation of defendant's
13 systems ‘identified’ in the Rule 3–1 disclosures.”). Judge Early’s Order reflects this,
14 denying IBM’s Motion without prejudice to renewal subject to this Court’s ruling on the
15 sufficiency of IBM’s contentions. ECF No. 91 at 6.
16 VI.     AMENDMENT FOR GOOD CAUSE
17         IBM’s Response seeks leave to amend its infringement contentions in the event this
18 Court finds them insufficient, but it provides no showing of good cause to do so. Resp. at
19 25. Patent Local Rule 3-6 permits amendment of infringement contentions “only by order
20 of the Court upon a timely showing of good cause.” If IBM believes it has a factual basis
21 for amendments that would cure the deficiencies identified by Zillow, it should be required
22 to file a motion to amend demonstrating the basis for that amendment and providing Zillow
23 the opportunity to respond on whether such amendment would be futile. See Theranos, Inc.
24 v. Fuisz Pharma LLC, No. 11-CV-05236-YGR, 2012 WL 6000798, at *7 (N.D. Cal. Nov.
25 30, 2012) (striking infringement contentions as insufficient under PLR 3-1 and stating
26 plaintiff “must file a motion for leave to amend its infringement contentions if it seeks to
27 proceed with their infringement claims”).
28


                                                  25
                                                                 Case No. 8:19-CV-01777-JLS-JDE
Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 31 of 32 Page ID #:8115



1    Dated: April 17, 2020
2                                          /s/ Ian B. Crosby
                                           Marc M. Seltzer (SBN 54534)
3                                          SUSMAN GODFREY L.L.P.
4                                          1900 Avenue of the Stars, Suite 1400
                                           Los Angeles, California 90067
5                                          Telephone: (310) 789-3100
6                                          mseltzer@susmangodfrey.com
7
                                           Ian B. Crosby (admitted pro hac vice)
8                                          Daniel Shih (admitted pro hac vice)
9                                          Katherine M. Peaslee (SBN 310298)
                                           SUSMAN GODFREY L.L.P.
10                                         1201 Third Avenue, Suite 3800
11                                         Seattle, WA 98101
                                           Telephone: (206) 516-3880
12                                         icrosby@susmangodfrey.com
13                                         dshih@susmangodfrey.com
                                           kpeaslee@susmangodfrey.com
14
                                           Attorneys for Defendants Zillow Group,
15                                         Inc., and Zillow, Inc.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          26
                                                       Case No. 8:19-CV-01777-JLS-JDE
Case 8:19-cv-01777-JLS-JDE Document 92 Filed 04/17/20 Page 32 of 32 Page ID #:8116



1                                 CERTIFICATE OF SERVICE
2         I hereby certify that on April 17, 2020, I electronically filed the foregoing with the
3    Clerk of the Court using the CM/ECF system, which will send notification of such filing
4    to all counsel of record.
5
6                                                 /s/ Ian B. Crosby
                                                  Ian B. Crosby
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
